Citation Nr: 0945420	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-21 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
synovitis, left knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967. 
 
This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

In September 2006, the Veteran testified at a hearing before 
a decision review officer (DRO).  A transcript of this 
hearing is of record.

The Veteran's claim was remanded by the Board in March 2009.  
The claim has been returned to the Board for appellate 
review.


FINDING OF FACT

The Veteran's residuals of a left knee injury manifest in 
pain, swelling, some limitation of range of motion and 
radiographic findings of degenerative changes.  There is no 
objective evidence of instability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left knee synovitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 
5010-5003, 5020, 5257, 5260, 5261 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121. 

The requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in an August 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  This 
letter advised the Veteran to submit or ask VA to obtain 
medical evidence detailing clinical findings, to submit lay 
statements from witnesses describing relevant symptoms, 
and/or to submit the Veteran's own statement completely 
describing symptoms, their frequency and severity, and any 
additional disablement the condition causes.  A letter 
advising the Veteran of the evidence needed to establish a 
disability rating and effective date was issued in March 
2006.  The claim was last readjudicated in June 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, records from the Social Security Administration, 
hearing testimony and examination reports.  

There is no indication that there are additional relevant 
records to obtain and there is no additional notice that 
would aid in substantiating the claim VA conducted an 
examination, he provided his personal statements addressing 
his symptoms and their impact on his functioning at a 
hearing, and he was advised he could submit lay statements to 
support his claim.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran. Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  

Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2 (2009); 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 (2009); 
where there is a question as to which of two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7 (2009); and, evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. § 4.45 (2009).

Under Diagnostic Code 5020, synovitis is rated as 
degenerative arthritis under DC 5003, which in turn, is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(here, DC 5260-5261). 

Under Diagnostic Code 5003 degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  With any form of 
arthritis, painful motion is an important factor.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59. 
 
Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 
 
Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5261. 

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.   

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on the behalf of the Veteran be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Turning to the evidence of record, VA treatment records from 
February 2004 to August 2004 indicate that the Veteran 
complained of left knee pain which was worsening.  A February 
2004 treatment note indicates that the Veteran knee had 
normal range of motion; no redness, swelling or heat; with a 
large amount of crepitus.  A treatment note dated February 
2004 indicates that the Veteran reported instability and he 
used a cane/walker for assistance.  On physical examination, 
the Veteran had marked tight edema in the supra-patellar 
bursa; no erythema; minimal increased warmth; diffusible 
tenderness; a ballotable patella; decreased flexion due to 
pain and normal extension.  A arthrocentesis was performed 
with 100 cc of a cloudy, milky fluid collected.  The Veteran 
reported his knee pain at 10/10 with some pain relief after 
the procedure.  A March 2004 treatment record indicates that 
the Veteran had bone-on-bone arthritis with a total knee 
arthroplasty recommended.  

The Veteran was afforded a VA examination during August 2004.  
The Veteran reported that the only reason he could not work 
was due to his left knee.  The Veteran indicated that he had 
constant pain in his left knee with daily flares lasting 
approximately one-and-a-half hours with periods of prolonged 
walking.  The Veteran reported no locking but instability 
which caused him to fall.  The Veteran reported fatigability 
and increased pain with repetitive activities such as 
walking; for which he used a cane or walker.  The Veteran 
reported he could only walk 50-75 feet with or without a 
flare-up.  The Veteran stated that he could perform 
activities of daily living with the exception of getting in 
and out of the bath tub during a flare-up.  On objective 
examination, the Veteran had moderate tenderness to deep 
palpitation; no ballotable effusion; no evidence of muscle 
atrophy; knee strength was 5/5 in both flexion and extension; 
the Veteran was unable to extend his knee fully but preferred 
to be in 5 degrees of flexion; there was no evidence of joint 
laxity, medial, lateral or collateral ligaments; with the 
knee in 30 degrees of flexion, the Veteran had negative 
drawer signs; flexion was to 90 degrees further limited by 
pain; extension to -5 degrees with no hyperextension; gait 
was guarded with support by a cane.  The Veteran was 
diagnosed with severe joint disease of the left knee 
supported by radiographic evidence.  

Treatment notes from April 2006 to October 2006 indicate 
complaints of pain in the left knee.  An April 2006 treatment 
note indicates pain in the left knee with no erythema or 
warmth; no effusion but with crepitus.  An April 2006 x-ray 
indicates mild to moderate bony spurring suggestive of 
synovial osteochondromatosis.   The Veteran additionally 
requested knee support during an October 2006 treatment 
visit; a knee brace was ordered for him.

The Veteran had a DRO hearing during September 2006.  The 
Veteran indicated that he was unable to work solely because 
of his left knee.  The Veteran stated that he could not bend 
his knee; could not walk on his knee and could not kneel.  
The Veteran indicated that he had fallen due to his knee.  

The Veteran was afforded an additional VA examination during 
February 2007.  The Veteran indicated that he could not have 
a total knee replacement due to his heart condition.  The 
Veteran experienced pain due to prolonged standing, walking 
or climbing stairs.  On objective examination, there was no 
mediolateral instability; no anterior or posterior drawer 
sign; McMurray and Lachman tests were negative; there was 
tenderness on the joint line medially; range of motion was to 
0 degrees extension and to 125 degrees of flexion; with no 
evidence of additional limitation due to pain, weakness, 
fatigue, lack of endurance after repetitive motion; 
incoordination or flare-up.  The examiner indicated that 
there was no evidence of an adverse impact on the activities 
of daily living, personal hygiene, grooming or 
transportation.  

Social Security records indicate that the Veteran was 
disabled due to heart failure with osteoarthritis and allied 
disorders being secondary diagnoses as of February 2004.

VA records dated between November 2007 and June 2009 indicate 
that the Veteran complained of left knee pain.  More 
specifically, the Veteran complained of knee pain at 9/10 
during November 2007 with an arthrocentesis which relieved 
the pain to 2/10.  Additionally, an April 2009 VA treatment 
record indicates that the Veteran complained of knee pain at 
8/10.  
 
As noted above, the Veteran currently receives the maximum 
evaluation under Diagnostic Code 5003, in the absence of more 
limitation of motion.  Moreover, degenerative arthritis is 
rated based on limitation of motion.  The evidence shows that 
the range of motion of the Veteran's left knee, including any 
limitation of motion due to pain, is currently at the 
noncompensable level.  SeeDeLuca v. Brown, 8 Vet. App. 202 
(1995).  Even considering the Veteran's complaints of pain 
and swelling experienced in his left knee, the Veteran does 
not meet the criteria for a disability rating in excess of 10 
percent under Diagnostic Code 5260 or 5261.  Moreover, as a 
compensable rating is not warranted under either code, it 
therefore follows that separate ratings under Diagnostic 
Codes 5260 and 5261 are not warranted.  See VAOPGCPREC 9-
2004.
 
In summary, the weight of the evidence demonstrates that the 
Veteran's objective residuals and subjective complaints 
regarding his left knee injury are adequately addressed by 
the 10 percent rating presently assigned, and that the 
criteria for a higher evaluation have not been more nearly 
approximated.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the Veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.  
Specifically, while the appellant has contended that he has 
instability, that has not been objectively confirmed despite 
repeated studies.  Thus a rating under Code 5257 is not 
warranted.

The Board notes that the Veteran withdrew his claim for 
Individual Unemployability (TDIU) in a September 2006 
statement after being denied in a June 2005 rating decision.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's knee.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to a rating in excess of 10 percent for 
synovitis, left knee, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


